DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/06/2021 has been entered.

Response to Arguments
Applicant’s amendments/arguments, see pages 10-12, filed 11/17/2021, with respect to the pending claims 1-21 have been fully considered and are persuasive.  The rejection of all pending claims has been withdrawn, thus this application is in condition for allowance.

Allowable Subject Matter
1.	Claims 1 and 3 - 22 are allowed.
2.	The following is an examiner’s statement of reasons for allowance.
In terms of Claim 1, no prior art of record doesn’t teach alone or in combination:

wherein in the constant current phase at least one of the trickle charging currents is decreased by a first increment and at least one of the fast charging currents is increased by a second increment such that the battery charging current remains substantially at a constant current; 
wherein in the ramp-up phase the at least one of the fast charging currents is further increased by the second increment such that the battery charging current exceeds the constant current; and 
wherein the first increment is different from the second increment, in combination with the remaining claim elements of claim 1.
As to claims 3 - 11 and 20 - 22 the claims are allowed as being dependent over on allowed claim (claim 1).

In terms of Claim 12, no prior art of record doesn’t teach alone or in combination:
A receiving device that is wirelessly chargeable, comprising a digital control module configured to: 
wherein in the constant current phase at least one of the trickle charging currents is decreased by a first increment and at least one of the fast charging currents is increased by a second increment such that the battery charging current remains substantially at a constant current; 

wherein the first increment is different from the second increment, in combination with the remaining claim elements of claim 12. 
As to claims 13 - 19, the claims are allowed as being dependent over on allowed claim (claim 12).

Conclusion
3.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
- The US Patent Application Publication to Nakatsuji (US # 20090309547).
- The US Patent Application Publication to Shimizu (US # 20140145675).
Neither Nakatsuji nor Shimizu teaches alone or in combination charging a device wirelessly in trickle charging mode and ramp-up charging mode by adjusting the currents using codewords in both charging modes, as explained in paragraph 2 above.                                                                                                                 4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED JAMEEL SHARIEF whose telephone number is 469-295-9188.  The examiner can normally be reached on Monday-Friday; 08:00a.m. - 05:00p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571)271-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



MOHAMMED JAMEEL SHARIEF
Examiner
Art Unit 2859



/RICHARD ISLA/Supervisory Patent Examiner, Art Unit 2859                                                                                                                                                                                                        December 14, 2021